Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney, Kenneth D. Bassinger (Reg. No. 43,484) on March 1, 2022.

The application has been amended as follows: 

Replace Claim 1 with the following:  
-- 1.     	(Currently Amended) A system for maintaining the position of a suction cone on an eye during laser ophthalmic surgery comprising:
a suction cone;
a first control device operable to adjust a position of the suction cone;
a measuring device operable to detect a detectable position of the suction cone and generate data relating to the detectable position; 
a patient support;
a second control device operable to adjust a position of the patient support;

a processor configured to:
receive data from the measuring device relating to the detectable
position;
determine whether the detectable position of the suction cone is within an optimal working range;
determine a distance and direction the suction cone or patient support must be adjusted to maintain the detectable position within the optimal working range;
determine whether only the suction cone can be adjusted to maintain the detectable position within the optimal working range, and if not, whether the patient support may be adjusted alone or in addition to the suction cone;
generate a control signal operable to adjust the position of the suction cone, if only the suction cone may be adjusted;
generate a control signal operable to adjust a position of the patient support, if only the patient support may be adjusted; 
generate a first control signal operable to adjust the position of the suction cone and a second control signal operable to adjust a position of the patient support, if neither the suction cone or the patient support may be adjusted alone;
	transmit docked within, a docked suction ring, and the docked suction cone is stable;
	process the data relating to the detectable position to generate a pictorial representation of the suction cone and the eye; and
	transmit the pictorial representation to the display. --

Replace claim 11 with the following:
-- 11.      (Withdrawn Currently Amended) A method for maintaining the position of a suction cone on an eye during laser ophthalmic surgery comprising:
providing a processor configured to: 
receive 
determine 
determine 
determine 
generate 
generate 
generate 
transmit docked within, where suction between the eye, [[the]] a docked suction ring, and the docked suction cone is stable;
process 
transmit 
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not disclose, teach, imply, suggest, or anticipate the combination of features/steps recited in claims 1 and 11 in its entirety or provide a properly motivating combination thereof, making obvious the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 3, 2022